MR. JUSTICE UNDERWOOD, dissenting: I do not agree that the trial court orders granting probation were void, and I find nothing in this court’s opinion in In re Sneed (1978), 72 Ill. 2d 326, which holds void an order granting probation for an indefinite period. That opinion simply indicated probation should be for specified periods, and invalidated, on due process grounds, an extension of the period of probation without notice, hearing, and a finding of violation. It is undisputed that the trial courts in these consolidated cases had jurisdiction of the subject matter of these cases and of the persons of the involved minors. In these circumstances their acts in placing the minors on probation for an indefinite period were simply errors, correctable like any other error, by appeal. (People v. Holzapple (1956), 9 Ill. 2d 22.) The erroneous orders were voidable, not void, and, no appeal having been taken, the errors were waived. People v. Jennings (1952), 411 Ill. 2d 21, 26-27; People v. Rose (1969), 43 Ill. 2d 273, 279; People v. Core (1971), 48 Ill. 2d 544, 545-46. RYAN and CLARK, JJ., join in this dissent.